 

Exhibit 10.1

 



THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES RELYING UPON ONE OR MORE EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE FEDERAL SECURITIES LAWS PURSUANT TO SECTION
4(2) OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) AND/OR RULE 506 OF REGULATION D (“REGULATION D”) AS PROMULGATED BY THE
U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES ACT AND
IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED
HEREIN) PURSUANT TO REGULATION S UNDER THE SECURITIES ACT.

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.

 

PRIVATE PLACEMENT SUBSCRIPTION
FOR ACCREDITED IVNESTRORS AND NON U.S. SUBSCRIBERS

 

TAKUNG ART CO., LTD

 

PRIVATE PLACEMENT

 

INSTRUCTIONS TO SUBSCRIBER:

 

COMPLETE the information on page 2 of this Subscription Agreement.

 

FAX a copy of page 2 of this Subscription Agreement to TAKUNG ART CO., LTD c/o
Sichenzia Ross Friedman Ference LLP, Attention Benjamin Tan, Esq. at  +1 (212)
930 9725.

 

COURIER the originally executed copy of the entire Subscription Agreement to
TAKUNG ART CO., LTD c/o Sichenzia Ross Friedman Ference LLP:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor,

New York, NY 1006

 

Attention: Benjamin Tan, Esq.

 



 

 



  

TAKUNG ART CO., LTD
PRIVATE PLACEMENT

 

The Subscriber hereby irrevocably subscribes for, and on Closing will purchase
from the Company, the following securities at a price of US$1.58 per share of
common stock, par value $0.001 (“Share”) for a total subscription proceeds of
US$_____ (“Subscription Proceeds”):

 

 

______________     Shares

  EXECUTED by the Subscriber this _______ day of______________, 2015. By
executing this Agreement, the Subscriber certifies that the Subscriber and any
beneficial purchaser for whom the Subscriber is acting is resident in the
jurisdiction shown as the "Address of the Subscriber". The address of the
Subscriber will be accepted by the Company as a representative as to the address
of residency for the Subscriber.

  



  EXECUTION BY SUBSCRIBER         X     Signature of Subscriber              
Name:           Address:              

 

 

ACCEPTED this ___ day of _______ 2015

 

TAKUNG ART CO., LTD

 

 



--------------------------------------------------------------------------------

Authorized signatory

 

 

By signing this acceptance, the Company agrees to be bound by all
representations, warranties, covenants and agreements on page 11 hereof.

 

This Subscription Agreement and Investor Questionnaire may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement and
Investor Questionnaire by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Subscription Agreement and Investor
Questionnaire as of the date hereinafter set forth.

 



 2 

 

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES RELYING UPON ONE OR MORE EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE FEDERAL SECURITIES LAWS PURSUANT TO SECTION
4(2) OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) AND/OR RULE 506 OF REGULATION D (“REGULATION D”) AS PROMULGATED BY THE
U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES ACT AND
IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED
HEREIN) PURSUANT TO REGULATION S UNDER THE SECURITIES ACT.

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.

 

PRIVATE PLACEMENT SUBSCRIPTION
(Accredited Investors and Non U.S. Subscribers Only)

 

TO:TAKUNG ART CO., LTD  (the "Company")

Flat/RM 03-04 20/F Hutchison House

10 Harcourt Road, Central, Hong Kong

 

Purchase of Shares

 

1.             SUBSCRIPTION

 

1.1           The undersigned (the "Subscriber") hereby irrevocably subscribes
for and agrees to purchase the number of common shares of the Company's common
stock (the "Shares") as set out on page 2 of this Subscription Agreement at a
price of US$1.58 per Share (such subscription and agreement to purchase being
the "Subscription"), for the total subscription price as set out on page 2 of
this Subscription Agreement (the "Subscription Proceeds"), which Subscription
Proceeds are tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.

 

1.2           The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Shares. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.
This offering is not subject to any minimum offering but a maximum offering of
$1,896,000.

 

1.3           Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful currency of the United States of America.

 



 3 

 

  

2.             PAYMENT

 

2.1           The Subscription Proceeds must accompany this Subscription
Agreement and shall be wired to the following escrow account and be in
immediately available funds in U.S. dollars:

 

Wire to:Citibank

153 East 53rd Street

23rd Floor

New York, NY 10022

 

A/C of Sichenzia Ross Friedman Ference LLP

A/C#: 4974921703

ABA#: 021000089

SWIFT Code: CITIUS33

 

Ref: Takung Art Co., Ltd/ (Name of Subscriber)

  

The Subscriber agrees that the escrow agent shall have no accountability or
obligations to the Subscriber whatsoever, and acknowledges that the escrow agent
is accountable only to the Company. The Subscriber agrees that when the
Subscription Proceeds are deposited in the escrow account, the escrow agent’s
only duty shall be to deliver the Subscription Proceeds to the Company or its
designees, all solely according to payment instructions submitted by the Company
and (the “Payment Instructions”), and the escrow agent shall require no further
instructions from the Subscriber in delivering the same to the Company or its
designees. In the event the Company rejects this subscription in whole or in
part, the escrow agent shall return the Subscription Proceeds directly to the
Subscriber without interest or deduction there from.

 

2.2           The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith will be held by the Company's lawyers on behalf of the
Company. In the event that this Subscription Agreement is not accepted by the
Company for whatever reason within 60 days of the delivery of an executed
Subscription Agreement by the Subscriber, this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be returned to the Subscriber at the address of the Subscriber as set forth
in this Subscription Agreement without interest or deduction.

 

2.3           Where the Subscription Proceeds are paid to the Company, the
Company may treat the Subscription Proceeds as a non-interest bearing loan and
may use the Subscription Proceeds prior to this Subscription Agreement being
accepted by the Company.

 

2.4           The Subscriber must complete, sign and return to the Company an
executed copy of this Subscription Agreement, including the attached completed
Questionnaire.

 

2.5           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, and
applicable law.

 

3.             CLOSING

 

3.1           Closing of the purchase and sale of the Shares shall occur on or
before October 21 (date), 2015, or unless extended, on or before November 21,
2015 or on such other date as may be determined by the Company in its sole
discretion (the "Closing Date"). The Subscriber acknowledges that Shares may be
issued to other subscribers under this offering (the "Offering") before or after
the Closing Date. The Company, may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Shares to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date

 



 4 

 

  

3.2            On each Closing Date (as defined herein), the Company shall
irrevocably instruct its transfer agent to deliver to the Subscriber one or more
stock certificates bearing the restrictive legends described below, evidencing
the number of Shares the Subscriber is purchasing as is set forth on page 2 of
this Agreement within two (2) business days after the Closing Date (the
“Subscribed Shares”).

 

4.             ACKNOWLEDGEMENTS OF SUBSCRIBER

 

4.1           The Subscriber acknowledges and agrees that:

 

(a)   none of the Shares have been registered under the Securities Act of 1933,
as amended (the "Securities Act"), or under any state securities or "blue sky"
laws of any state of the United States, and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act, and, unless so registered, may not be offered or sold in the
United States or to U.S. Persons (as defined herein), except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in each case only in accordance with
applicable state and provincial securities laws;

 

(b)   the Company will refuse to register any transfer of any of the Shares not
made in accordance with the provisions of Regulation S or Regulation D, pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act;

 

(c)   the decision to execute this Subscription Agreement and purchase the
Shares agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company and such decision is based solely upon a review of information regarding
the Company provided by the Company to the Subscriber (the "Company
Information");

 

(d)   the Subscriber and the Subscriber's advisor(s) have had a reasonable
opportunity to review the Company Information and to ask questions of and
receive answers from the Company regarding the Offering, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any other document provided
to the Subscriber;

 

(e)   the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at  its principal place of business
and that all documents, records and books pertaining to this Offering have been
made available for inspection by the Subscriber, the Subscriber's attorney
and/or advisor(s);

 

(f)   by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

 

(g)   the Company is entitled to rely on the representations and warranties and
the statements and answers of the Subscriber contained in this Subscription
Agreement and the Investor Questionnaire and the Subscriber will hold harmless
the Company from any loss or damage it may suffer as a result of the
Subscriber's failure to correctly complete this Subscription Agreement and the
Investor Questionnaire;

 



 5 

 

  

(h)   the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

 

(i)   the issuance and sale of the Shares to the Subscriber will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(j)   the Subscriber has been advised to consult the Subscriber's own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Shares and with respect to the applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)   any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of the Shares hereunder, and

 

(ii)   applicable resale restrictions;

 

(k)   the Subscriber has not acquired the Shares as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S
under the Securities Act) in the United States in respect of any of the Shares
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the Securities Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

(l)   the Subscriber is outside the United States when receiving and executing
this Subscription Agreement and is acquiring the Shares as principal for its own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

(m)   none of the Shares may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the expiration of a period of one year after the date of original issuance of
the Shares;

 

(n)   the statutory and regulatory basis for the exemption claimed for the offer
and sale of the Shares, although in technical compliance with Regulation S and
Regulation D, would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the Securities Act;

 



 6 

 

  

(o)   none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system;

 

(p)   neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Shares;

 

(q)   no documents in connection with this Offering have been reviewed by the
SEC or any state securities administrators;

 

(r)   there is no government or other insurance covering any of the Shares; and

 

(s)   this Subscription Agreement is not enforceable by the Subscriber unless it
has been accepted by the Company, and the Subscriber acknowledges and agrees
that the Company reserves the right to reject any subscription for any reason.

 

5.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

 

5.1            The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing Date) that:

 

(a)   the Subscriber is not a U.S. Person (as defined herein);

 

(b) the Subscriber is (i) an “Accredited Investor”, as the term is defined in
Rule 501(a) of the Securities Act, or (ii) a sophisticated non-accredited
investor, as more completely set forth on the Investor Questionnaire attached
hereto, which is incorporated by reference as if more fully set forth herein.
The Subscriber shall submit to the Company such further assurances of accredited
or sophisticated status as may reasonably be requested by the Company.

 

(c)   the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person (as defined herein);

 

(d)   the Subscriber is resident in the jurisdiction set out on page 2 of this
Subscription Agreement;

 

(e)   the Subscriber:

 

(i)   is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the Subscriber is resident (the "International
Jurisdiction") which would apply to the acquisition of the Shares,

 

(ii)   is purchasing the Shares pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

 

(iii)   acknowledges that the applicable securities laws of the authorities in
the International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Shares, and

 



 7 

 

  

(iv)   represents and warrants that the acquisition of the Shares by the
Subscriber does not trigger:

 

A.   any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 

B.   any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 

(f)   the Subscriber is acquiring the Shares as principal for investment only
and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons (as defined herein);

 

(g)   the Subscriber is outside the United States when receiving and executing
this Subscription Agreement and Investor Questionnaire;

 

(h)   the Subscriber understands and agrees not to engage in any hedging
transactions involving any of the Shares unless such transactions are in
compliance with the provisions of the Securities Act and in each case only in
accordance with applicable state securities laws;

 

(i)   the Subscriber acknowledges that it has not acquired the Shares as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the Securities Act) in the United States in
respect of any of the Shares which would include any activities undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Shares; provided, however, that the Subscriber may sell or otherwise dispose of
any of the Shares pursuant to registration of any of the Shares pursuant to the
Securities Act and any applicable state securities laws or under an exemption
from such registration requirements and as otherwise provided herein;

 

(j)   the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and Investor Questionnaire and to take all
actions required pursuant hereto and, if the Subscriber is a corporation, it is
duly incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Subscription Agreement and Investor Questionnaire on behalf of the Subscriber;

 

(k)   the entering into of this Subscription Agreement and Investor
Questionnaire and the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to, or, if
applicable, the constating documents of, the Subscriber, or of any agreement,
written or oral, to which the Subscriber may be a party or by which the
Subscriber is or may be bound;

 



 8 

 

  

(l)   the Subscriber has duly executed and delivered this Subscription Agreement
and Investor Questionnaire and they constitute a valid and binding agreement of
the Subscriber enforceable against the Subscriber;

 

(m)   the Subscriber has received and carefully read this Subscription
Agreement, Company Information and Investor Questionnaire;

 

(n)   the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, (iv) has not made an
overall commitment to investments which are not readily marketable and which are
disproportionate so as to cause such overall commitment to become excessive and
(v) can afford the complete loss of such investment;

 

(o)   the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company, and the Subscriber is providing
evidence of knowledge and experience in these matters through the information
requested herein;

 

 (p)   the Subscriber understands and agrees that the Company and others will
rely upon the truth and accuracy of the acknowledgements, representations,
warranties, covenants and agreements contained in this Subscription Agreement,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber shall promptly
notify the Company;

 

(q)   the Subscriber is aware that an investment in the Company is speculative
and involves certain risks, including the possible loss of the investment;

 

(r)   the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

 

(s)   the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

 

(t)   the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

 

(u)   if the Subscriber is acquiring the Shares as a fiduciary or agent for one
or more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

 

(v)   the Subscriber is not aware of any advertisement of any of the Shares and
is not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 



 9 

 

  

(w)   no person has made to the Subscriber any written or oral representations:

 

(i)   that any person will resell or repurchase any of the Shares,

 

(ii)   that any person will refund the purchase price of any of the Shares,

 

(iii)   as to the future price or value of any of the Shares, or

 

(iv)   that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system; and

 

(x)   the Subscriber acknowledges and agrees that the Company shall not consider
the Subscriber's Subscription for acceptance unless the undersigned provides to
the Company, along with an executed copy of this Subscription Agreement,
Investor Questionnaire and such other supporting documentation that the Company
or its legal counsel may request to establish the Subscriber's qualification as
a qualified investor.

 

(y) the Subscriber has consulted with such independent legal counsel or other
advisers as the Subscriber has deemed appropriate to assist the undersigned in
evaluating the proposed investment in the Shares. By accepting these documents,
the Subscriber agrees that the information contained herein, and in all related
and ancillary documents, shall be kept confidential (except as may be properly
disclosed to the Subscriber’s counsel, accountants, and investment
representatives, if any, to which disclosure is made in connection with an
evaluation of whether to invest in the Shares) and will not be reproduced, made
available or accessible, or used for any other purpose other than in connection
with considering the purchase of the Shares or as required by law or order of a
court of competent jurisdiction. The Subscriber agrees that it and its
representatives shall not use, and will not permit the use of, all of the
information in the Private Placement Memorandum in a manner or for a purpose
detrimental to the Company. The Subscriber acknowledges that until public
announcement, the terms and existence of this Subscription Agreement may be
deemed material non-public information under the Securities Exchange Act of
1934, and shall govern its activities accordingly.

 

(z) if required by applicable securities legislation, regulations, rules,
policies or orders or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute, deliver, file and otherwise
assist the Company in filing such reports, undertakings and other documents with
respect to the issuance of the Shares.

 

5.2            In this Subscription Agreement, the term "U.S. Person" shall have
the meaning ascribed thereto in Regulation S promulgated under the Securities
Act and for the purpose of the Subscription Agreement includes any person in the
United States.

 



 10 

 

  

6.             ACKNOWLEDGEMENT AND WAIVER

 

6.1           The Subscriber has acknowledged that the decision to purchase the
Shares was solely made on the Company Information. The Subscriber hereby waives,
to the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Shares.

 

6.2           The Subscriber further understands that it is purchasing all such
Shares without being furnished a prospectus setting forth all of the information
that may be required to be furnished under applicable securities laws in a
registered public offering and, as a consequence, certain protections, rights
and remedies provided in applicable securities legislation, including statutory
rights of rescission or damages, may not be available to it.

   

7.             REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

 

7.1           The Subscriber acknowledges that the acknowledgements,
representations and warranties contained herein are made by it with the
intention that they may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Shares under applicable
securities legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Shares, it will be representing and
warranting that the acknowledgements representations and warranties contained
herein are true and correct as of the date hereof and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
such Shares.

 

8.             RESALE RESTRICTIONS

 

8.1           The Subscriber acknowledges that any resale of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Shares have been registered under the Securities Act or the
securities laws of any state of the United States. None of the Shares may be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 

9.             LEGENDING AND REGISTRATION OF SUBJECT SECURITIES

 

9.1           The Subscriber hereby acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the Shares
will bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT").

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
"UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
SECURITIES ACT.

 



 11 

 

  

9.2             The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Subscription Agreement.

 

10.             COLLECTION OF PERSONAL INFORMATION

 

10.1            The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber's personal information for the purpose of
fulfilling this Subscription Agreement and completing the Offering. The
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent and (c) any of the
other parties involved in the Offering, including legal counsel, and may be
included in record books in connection with the Offering. By executing this
Subscription Agreement and Investor Questionnaire, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice. Notwithstanding that the Subscriber may be purchasing
Shares as agent on behalf of an undisclosed principal, the Subscriber agrees to
provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.

 

11.             Registration of Shares

 

11.1            The Company undertakes and agrees with the Subscriber, that the
Company will file a “resale” registration statement on Form S-1 (the
“Registration Statement”) covering the Shares not later than 45 days after the
Closing Date and shall use its commercially reasonable efforts to have it
declared effective within 150 days after Closing. In the event of a full review
of the Registration Statement by the Securities and Exchange Commission (“SEC”),
the required effective date will be extended by 30 days. All shares sold in this
Offering will be included in such Registration Statement. The Company will use
its commercially reasonable efforts to secure the effectiveness of the
Registration Statement as promptly as practicable. Unless otherwise directed by
the Subscriber, the Shares issued to the Subscriber in this Offering will be
included on the Registration Statement. Such registration shall be without cost
to the Subscriber, except if the Subscriber desires to obtain its own counsel,
in which case the fees of such counsel shall be paid by the Subscriber. Once the
Registration Statement is declared effective, the Company will not be required
to maintain the effectiveness of such Registration Statement once all or a
majority of the Shares registered become eligible for sale under Rule 144 or
another exemption from the registration requirements.

 

11.2            If (a) the Registration Statement is not filed on time or (b)
the Registration Statement is not effective on the sooner of (i) three (3) days
after the SEC states that there will be no review or (ii) three (3) days after
the SEC states that the SEC has no further comments, or (c) upon the occurrence
of other registration default, the Company shall pay liquidated damages of 1% of
the Subscription Proceeds per each 30- day period or part thereof for any
registration default, but such liquidated damages shall not exceed 5% of the
Subscription Proceeds. Such damages shall be paid in additional shares of common
stock priced at the Offering for the Shares.

 



 12 

 

  

11.3            In the event the SEC does not permit the Company to register all
of the Shares in the Registration Statement because of the SEC’s application of
Rule 415, the number of Shares to be registered on such Registration Statement
will be accordingly reduced by the relevant number of shares owned by all the
subscribers in the Offering applied on a pro-rata basis.

 

12.             COSTS

 

12.1            The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

 

13.             GOVERNING LAW

 

13.1            This Subscription Agreement is governed by the laws of the State
of New York and the federal laws of the United States applicable thereto. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the Courts of the State of New York.

 

14.             SURVIVAL

 

14.1            This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

 

15.             ASSIGNMENT

 

15.1            This Subscription Agreement is not transferable or assignable.

 

16.             SEVERABILITY

 

16.1            The invalidity or unenforceability of any particular provision
of this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

 

17.             ENTIRE AGREEMENT

 

17.1            Except as expressly provided in this Subscription Agreement and
in the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

 



 13 

 

  

18.             NOTICES

 

18.1            All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on page 2 and notices to the Company shall be directed
to it at the first page of this Subscription Agreement.

 

19.             COUNTERPARTS AND ELECTRONIC MEANS

 

19.1            This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

 



 14 

 

  

IN WITNESS WHEREOF, subject to acceptance by the Company, the undersigned has
executed this Agreement on the date their signature has been subscribed and
sworn to below.

 

DATED as of this day of , 2015.

 

 



Name (full legal name of Subscriber):         (print name of subscriber)        
    Address of Subscriber:                     (address, including postal code)
          (telephone number)           (facsimile number, if any)          
(e-mail address)

 

 



  By:                 (signature)                 (if corporation, print name of
authorized signatory)                 (official capacity)                
(social security number or federal corporate/business account number)





 

ACCEPTED as of the day of , 2015.

 

TAKUNG ART CO., LTD

 



By:   Shares Issued: Name: Di Xiao   Title: Chief Executive Officer  

 



 15 

